                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

APPLIED UNDERWRITERS, INC., a
Nebraska Corporation; and APPLIED RISK
SERVICES, INC.,                                               8:15CV90

                     Plaintiffs,
                                                               ORDER
      vs.

TOP'S PERSONNEL, INC., A New Jersey
Corporation;

                     Defendant.


      During a discovery dispute conference held on June 20, 2019, counsel informed
the court that litigation was pending in a New Jersey forum regarding whether the
policies at issue in this federal case violated New Jersey law and/or regulations. The
answer to this question may be relevant to Defendant’s defenses and counterclaims,
and the documents underlying the New Jersey litigation were the focus of the parties’
discovery dispute. The court asked the parties to confer and determine whether this
case should be stayed pending a New Jersey decision, particularly since insurance is
an industry highly regulated by the states.


      The parties have jointly decided that a stay is appropriate. In the interest of
comity and preserving court resources, the court agrees.


      Accordingly,


      IT IS ORDERED:


      1)     This case, including all deadlines and settings, is stayed pending further
             order of the court. The settlement conference currently scheduled for July
             10, 2019 is cancelled.
2)    Beginning September 30, 2019, Plaintiff shall file a report on this court’s
      docket which explains the current status of the pending New Jersey
      litigation. Plaintiff shall file a similar report every 90 days thereafter until
      the New Jersey litigation is complete.

3)    The Clerk of the United States District Court for the District of Nebraska
      shall close this case for statistical purposes

June 26, 2019.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge




                                     2
